                     Case 6:15-bk-01939-KSJ           Doc 44     Filed 05/10/19      Page 1 of 3



                                                 ORDERED.


             Dated: May 10, 2019




                                   UNITED STATES BANKRUPTCY COURT
                                          Middle District of Florida
                                             Orlando Division

IN RE:                                                                Case No:          6:15-bk-01939-KSJ
TIWANNA ANN CALLENS


                                                Debtor /               Chapter 13

               ORDER GRANTING DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN

       THIS CAUSE came before the Court without a hearing upon the Debtor's Motion to Modify Confirmed Plan,
(Document No.41) and the Consent filed by the Trustee (Document No.42). The Trustee, in her review of the Motion
to Modify, noted the Debtor certified that all creditors and interested parties had received a copy of the Motion. The
Court having noted that all issues are resolved by this Order and/or were resolved at the hearing, it is hereby:
         ORDERED AND ADJUDGED:
        1. That the Debtor's Motion is granted, and the Order Confirming Chapter 13 Plan is modified, pursuant to
the payments and disbursements set forth on Exhibit “A” attached hereto.
        2. All other provisions of the Order Confirming Chapter 13 Plan entered by this Court on September 23,
2015 shall remain the same and in full force and effect.
        3. The Debtor, Debtor’s Counsel, each Creditor, and creditor’s counsel are each responsible for their own
independent review of this confirmation order and the distribution of the Plan payments set forth herein. Further, the
numbers in the exhibit to the Confirmation Order reflect the disbursement codes that will be used for all funds received
by the Trustee. The Debtor, Debtor’s Counsel, each Creditor, and creditor’s counsel are each responsible for their own
independent review of said disbursement codes as well. DUE TO THE RES JUDICATA EFFECT OF THE
CONFIRMATION ORDER AND THE SPECIFIC PROVISIONS THEREIN, IT IS IMPERATIVE THAT COUNSEL
FOR ALL INTERESTED PARTIES REVIEW THIS ORDER THOROUGHLY AND TIMELY TAKE ALL STEPS
NECESSARY TO CORRECT ANY PERCEIVED INACCURACIES.
                        Case 6:15-bk-01939-KSJ               Doc 44       Filed 05/10/19        Page 2 of 3



                                                             Exhibit "A"

Claim                                         Claim                            Claim              Claim                   Monthly
Nbr.                                          Type                            Amount             Allowed      Notes       Payments
AT      Robert B Branson                      Attorney Fee                        $0.00               $0.00
001     Florida Hospital Fish Memorial        General Unsecured                 $643.59             $643.59           01-60/   Pro Rata
002     Florida Hospital Fish Memorial        General Unsecured                 $125.00             $125.00           01-60/   Pro Rata
003     Southwest Volusia Habitat For Humanity
                                            Ongoing Mortgage                 $36,505.00               $0.00   ( 1)
                                                                                                                      01-48/    $326.00
                                                                                                                      49-49/    $205.44
                                                                                                                      50-60/    $336.96
004     Us Department Of Education            General Unsecured               $5,839.76         $5,839.76     ( 2)    01-60/   Pro Rata
103                                         Mortgage Arrears
        Southwest Volusia Habitat For Humanity                               $14,736.00        $14,736.00
                                                                                                                      01-48/   $245.60
                                                                                                                      49-49/     $0.00
                                                                                                                      50-59/   $268.40
                                                                                                                      60-60/   $263.20


Note ( 1)        PURSUANT TO PROOF OF CLAIM PRINCIPLE DUE AMOUNT $36,505.00.

Note ( 2)        ADDRESS CHANGED PER DOC 40

                                                Debtor Payments to the Trustee
                                          Months                                     Amount

                                          1-48                                            $608.08
                                          49-49                                           $218.55
                                          50-59                                           $672.62
                                          60-60                                           $666.85


ONLY TIMELY FILED CREDITORS SHALL BE PAID PRO RATA FROM FUNDS AVAILABLE AFTER PAYMENT OF PRIORITY
AND SECURED CLAIMS.
Variations in distributions between the debtor's plan and this Order shall be resolved in favor of this Order.

NOTICE TO ALL CREDITORS LISTED ABOVE: In an effort to disburse all funds held by the Trustee on a monthly basis, it is possible
that you may on occasion receive partial payment. However, the Claim Allowed by this Court will be paid in full by the end of the
Debtor's plan. All undesignated funds will be distributed to unsecured creditors.

ALL TAX RETURNS must be provided to the Trustee annually by April 30. All future refunds from the Internal Revenue Service shall
be turned over to the Chapter 13 Standing Trustee for distribution to unsecured creditors.

ACCORDING TO THE CONFIRMED CHAPTER 13 PLAN, or any modified plan thereafter, the last regular monthly mortgage payment
to be paid through the Chapter 13 Trustee’s office is March 28, 2020. Therefore, it is important that the Debtor resumes their regular
monthly mortgage payments directly to the mortgage creditor thereafter.




                                                             Page 2 of 3
                    Case 6:15-bk-01939-KSJ          Doc 44     Filed 05/10/19     Page 3 of 3




Trustee Laurie K. Weatherford is directed to serve a copy of this order on interested parties who are non-CM/ECF
users and to file a proof of service within 3 days of entry of the order.




                                                    Page 3 of 3
